Citation Nr: 1619287	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  09-38 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for cardiac arrhythmia and hypertrophic cardiomyopathy with valvulopathy, including as secondary to service-connected diabetes mellitus.

2.  Entitlement to a higher initial rating for chronic renal failure, rated 0 percent from May 16, 2008, to September 20, 2009, and 60 percent as of September 21, 2009.

3.  Entitlement to a higher initial rating for diabetic macular edema, rated 10 percent from May 16, 2008, to July 21, 2009, and 50 percent as of July 22, 2009.

4.  Entitlement to an increased rating for diabetes mellitus, rated 20 percent from February 14, 2007, to March 31, 2014, and 40 percent as of April 1, 2014.

5.  Entitlement to a higher initial rating for peripheral neuropathy (PN) of the right lower extremity (RLE), rated 10 percent from January 26, 2009, to August 3, 2009, and 20 percent as of August 4, 2009.

6.  Entitlement to an initial rating in excess of 10 percent for PN of the left lower extremity (LLE).

7.  Entitlement to an initial compensable rating for impotence.

8.  Entitlement to an effective date prior to January 26, 2009, for the assignment of a total disability rating for compensation purposes based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

L. Driever, Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to September 1968, including in the Republic of Vietnam.  

These claims come before the Board of Veterans' Appeals (Board) on appeal of May 2009 and August 2010 rating and Decision Review Officer decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

The Board remanded these claims to the RO in November 2013.  At that time, the appeal included claims of entitlement to service connection for anemia and peripheral neuropathy of the right and left upper extremities.  Rating decisions dated July 2014 and June 2015 granted those claims.  Thus, those claims are no longer before the Board.  
The Veteran also perfected an appeal of a January 2008 denial of service connection for hypertension and August 2009 reduction in rating from 20 percent to 0 percent for right peripheral artery disease, to include a claim for a higher rating.  After the issuance of statements of the case in December 2008 and September 2014, the Veteran did perfect an appeal by submitting any document that could be construed as a timely substantive appeal of those claims.  Therefore, those claims are not before the Board for appellate review.   

The claims of entitlement to a higher initial rating for chronic renal failure, and entitlement to an increased rating for diabetes mellitus are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  Cardiac arrhythmia and hypertrophic cardiomyopathy with valvulopathy are related to the Veteran's service-connected diabetes mellitus.

2.  From May 16, 2008, to July 21, 2009, the Veteran's diabetic retinopathy with macular edema manifested as impairment of visual acuity of 20/50 in one eye and 20/150 in the other eye with continuing active pathology.  
3.  Since July 22, 2009, the Veteran has undergone left eye surgery and his diabetic retinopathy with macular edema have, at worst, remained stable.

4.  From January 26, 2009, to August 3, 2009, PN of the RLE caused no more than mild incomplete paralysis of the sciatic nerve.  

5.  Since August 4, 2009, PN of the RLE has caused no more than moderate incomplete paralysis of the sciatic nerve.  

6.  During the course of this appeal, PN of the LLE caused no more than mild incomplete paralysis of the sciatic nerve.  

7.  The Veteran is impotent, a condition for which he is receiving special monthly compensation, but he has no penile deformity or abnormality associated with this condition. 

8.  The Veteran's claim for higher initial ratings for service-connected disabilities, of which a TDIU claim is a component, originated on May 16, 2008, when the AOJ received a written statement requesting service connection for a kidney condition and diabetes-related vision problems.  

9.  The Veteran was unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities for more than one year before May 16, 2008.


CONCLUSIONS OF LAW

1.  Cardiac arrhythmia and hypertrophic cardiomyopathy with valvulopathy are proximately due to or the result of service-connected diabetes mellitus.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015). 

2.  The criteria for entitlement to an initial 40 percent rating for diabetic retinopathy with macular edema, from May 16, 2008, to July 21, 2009, are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1-4.10, 4.20, 4.27, 4.75-4.84, 4.84a, Diagnostic Codes 6006, 6078 (2007).

3.  The criteria for entitlement to a rating in excess of 50 percent for diabetic retinopathy with macular edema, as of July 22, 2009, are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1-4.10, 4.20, 4.27, 4.75-4.84, 4.84a, Diagnostic Codes 6006, 6076 (2007).

4.  The criteria for entitlement to a higher initial rating for PN of the RLE, rated 10 percent disabling from January 26, 2009, to August 3, 2009, and 20 percent disabling from August 4, 2009, are not met.  38 U.S.C.A. § 1155 (West 2014);  38 C.F.R. §§ 4.1-4.10, 4.124a, Diagnostic Code 8520 (2015). 

5.  The criteria for entitlement to an initial rating in excess of 10 percent for PN of the LLE are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1-4.10, 4.124a, Diagnostic Code 8520 (2015). 

6.  The criteria for entitlement to an initial compensable rating for impotence are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1-4.10, 4.20, 4.31, 4.115b, Diagnostic Code 7522 (2015). 

7.  The criteria for entitlement to an effective date of May 16, 2008, but not earlier, for the assignment of TDIU, are met.  38 U.S.C.A. §§ 5101, 5110(a) (West 2014); 38 C.F.R. §§ 3.1, 3.400 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

Here, the Veteran does not assert that VA did not meet the duty to notify or assist, that there are any outstanding records that need to be obtained on his behalf, or that the VA examinations he underwent during the course of this appeal are inadequate.  No further notification or assistance is thus necessary.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (claimant has the burden of proof of showing there has been an error in developing the claim and showing prejudice from any error).  

Service Connection

The Veteran seeks service connection for cardiac arrhythmia and hypertrophic cardiomyopathy with valvulopathy either on a direct basis, as related to his active service or is due to service-connected diabetes mellitus.  Service connection may be granted on a direct basis for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish service connection on that basis, there must be competent evidence of a current disability, in-service incurrence or aggravation of a disease or injury, and a causal relationship between the in-service injury or disease and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Service connection may be established on a secondary basis when a disability is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310 (2015).  

The evidence in this case satisfies all elements for a service connection claim on a secondary basis.  VA and private treatment records establish that the Veteran has the claimed disability of cardiac arrhythmia and hypertrophic cardiomyopathy with valvulopathy, a condition for which he has been receiving treatment since 2008.  

Other evidence establishes that disability is related to a service-connected disability.  The Veteran is service-connected for diabetes mellitus.  In March 2009, a VA examiner ruled out a relationship between cardiac arrhythmia and diabetes and related the cardiomyopathy to the Veteran's hypertension.  Since then, during a VA examination conducted in April 2014, an examiner attributed the cardiac disability in its entirety to the Veteran's hypertension, which the examiner then related to diabetes, finding that diabetes had aggravated hypertension.  

As the Veteran's representative notes in a written statement dated June 2014, that evidence is sufficient to establish entitlement to service connection for cardiac arrhythmia and hypertrophic cardiomyopathy with valvulopathy on a secondary basis, as related to a service-connected disability.

The Board finds that the evidence for and against service connection is in relative equipoise.  Therefore, resolving reasonable doubt in favor of the Veteran, service connection for cardiac arrhythmia and hypertrophic cardiomyopathy with valvulopathy is established as a result of service-connected diabetes.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Ratings

The Veteran seeks higher initial ratings for diabetes-related macular edema, PN of the RLE and LLE, and impotence.  

Disability ratings are determined by rating the extent to which a claimant's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155(West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015).  If two ratings are potentially applicable, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

A disability may require re-rating in accordance with changes in a Veteran's condition.  In determining the level of current impairment, it is thus essential that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1 (2015).

Diabetic Macular Edema

A May 2009 rating decision granted service connection for diabetic macular edema and assigned an initial 10 percent rating, effective May 16, 2008, pursuant to Diagnostic Codes 6099-6076.  38 C.F.R. § 4.79 (2007).  Hyphenated Diagnostic Codes are used when a rating under one Diagnostic Code requires the use of and additional Diagnostic Code to identify the basis for the rating assigned.  The additional Diagnostic Code is shown after the hyphen.  38 C.F.R. § 4.27 (2007).  

Thereafter, in a written statement submitted in September 2009, the Veteran's representative argued that the Veteran was entitled to a 50 percent rating for diabetic macular edema.  The representative referred to treatment records dated in July 2009 and August 2009, which show that, during that time period, the Veteran had corrected visual acuity in his right eye of 20/40 to 20/60 and corrected visual acuity in his left eye of 20/400 (barely able to count fingers from six feet).  The representative claimed that degree of vision loss warranted the assignment of a 40 percent rating under 38 C.F.R. § 4.84, Table V.  The representative further claimed that an additional 10 percent rating should be assigned for the Veteran's eye disability under Diagnostic Code 6006, as it involved active diabetic retinopathy, not just macular edema.  

In response, an August 2010 rating decision assigned a 50 percent rating for diabetic macular edema, effective July 22, 2009, and continued the 10 percent rating prior to July 22, 2009.  According to the representative's written statement submitted in January 2016, the Veteran is now focused on obtaining an initial rating in excess of 10 percent from May 16, 2008 to July 21, 2009.  

During the course of this appeal, VA amended the Rating Schedule criteria for rating eye disabilities.  73 Fed. Reg. 66,543 (2008).  Eye disabilities are now rated under a General Rating Formula.  38 C.F.R. § 4.79 (2015).  However, the revised criteria only apply to claims for benefits received by VA on or after December 10, 2008.  As VA received the Veteran's claim on May 16, 2008, the former criteria for rating eye disabilities apply.  73 Fed. Reg. 66,543 (2008).  

Under the former criteria, there is no Diagnostic Code specifically designated for diabetic macular edema.  According to treatment records, providers have also diagnosed the Veteran with diabetic retinopathy.  Medical professionals have discussed both the retinopathy and the macular edema interchangeably, the former being shown as a common cause of the latter.  The Veteran requests consideration of those disabilities under Diagnostic Code 6006, by analogy to retinitis.  Where a disability unlisted in the rating schedule is encountered, it is permissible to rate that disability under a closely related disease or injury, in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2015).  As retinitis and retinopathy both affect the eyes, the former involving degeneration of cells, which can lead to loss of vision, the latter involving damage to the retina, which can lead to blindness, it appears appropriate to rate diabetic macular edema with diabetic retinopathy analogously to Diagnostic Code 6006, as requested.  In any event, diabetic retinopathy is sometimes referred to as diabetic retinitis.  Dorland's Illustrated Medical Dictionary 1622 (30th ed. 2003).

Eye diseases, in chronic form, including any rated under Diagnostic Code 6006, are rated 10 percent to 100 percent for impairment of visual acuity or field loss, pain, rest-requirements, or episodic incapacity, combining an additional 10 percent during continuance of active pathology.  A 10 percent rating is the minimum assignable during active pathology.  38 C.F.R. § 4.84a, Diagnostic Codes 6000-6009 (2007).  

Visual acuity is rated based upon the best distant vision obtainable after correction by glasses.  38 C.F.R. § 4.75 (2007).  In applying the ratings for impairment of visual acuity, a person not having the ability to read at any one of the scheduled steps or distances, but reading at the next scheduled step or distance, is to be rated as reading at this latter step or distance.  38 C.F.R. § 4.83 (2007).  

One determines the severity of visual acuity loss by applying the criteria set forth at 38 C.F.R. § 4.84a (2007).  The rating percentage is found in Table V by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye.  38 C.F.R. § 4.83a (2007). 

A 0 percent rating is assigned where the corrected vision in both eyes is 20/40.  A 10 percent rating is assigned where corrected vision in one eye is 20/40 and in the other eye is 20/50, 20/70, or 20/100.  A 20 percent rating is assigned for impairment of central visual acuity:  (1) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/50; (2) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/50; (3) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/40; or (4) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Codes 6077-6079 (2007).

A 30 percent rating is assigned for impairment of central visual acuity:  (1) when vision in both eyes is correctable to 20/70; (2) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/100; (3) when vision in one eye is correctable to 20/50 and vision in the other eye is correctable to 15/200; (4) when vision in one eye is correctable to 20/40 and vision in the other eye is correctable to 10/200 or 5/200.  38 C.F.R. § 4.84a, Diagnostic Codes 6077-6079 (2007).

A 40 percent rating is assignable for impairment of central visual acuity:  (1) when vision in one eye is correctable to 20/50 and vision in the other eye is correctable to 10/200 or 5/200; and (2) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/200 or 15/200.  38 C.F.R. § 4.84a, Diagnostic Codes 6077-6079 (2007).  38 C.F.R. § 4.84a, Diagnostic Codes 6077-6079 (2007).

A 50 percent rating is assigned for impairment of central visual acuity:  (1) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 10/200 or 5/200; and (2) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/100.  A 60 percent rating is assigned for impairment of central visual acuity when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/200, 15/200, 10/200 or 5/200.  38 C.F.R. § 4.84a, Diagnostic Codes 6077-6079 (2007).

From May 16, 2008, to July 21, 2009

Prior to 2008, the Veteran sought care for vision-impairing refractive error.  During routine eye examinations from 2006 to 2008, treatment providers either noted uncorrected visual acuity only or noted corrected visual acuity in both eyes of 20/20 bilaterally.  In 2008, the Veteran began to experience more serious eye problems. 

From 2008 to 2009, the Veteran sought treatment, such as injections in the left eye, for eye complaints attributed to multiple disabilities, including diabetic retinopathy, macular edema, floaters, and cataracts.  In May 2008, a treatment provider characterized the diabetes-related conditions as significant, but the Veteran denied that they were interfering with his ability to function.  He reported associated black spots in his line of vision, swelling, haziness, a film over his eyes, and decreased vision.  

In June 2008, the Veteran underwent a VA eye examination, during which an examiner noted corrected near and far vision on the right of 20/30, corrected near vision on the left of 20/30, and corrected far vision on the left of 20/60.  The examiner also noted exudates and multiple dot hemorrhages, but no muscle dysfunction, including diplopia, or service-related disease of the optic nerve.  That degree of vision loss was not more than 10 percent disabling under 38 C.F.R. § 4.84a, Table V (2007).  Therefore, the Board finds that those examination results do not support the assignment of any higher rating.

In March 2009, the Veteran indicated that he was scheduled to undergo laser surgery.  On March 5, 2009, the underwent a VA eye examination, during which an examiner noted corrected distant vision on the right of 20/50 and corrected far vision on the left of 20/150.  That level of impairment warrants a 30 percent rating under Diagnostic Code 6076, Table V (2007).  The Veteran's reports of worsening eye symptoms, first shared in 2008, and the March 2009 findings clearly establish that, during the time period in question, the Veteran's diabetic macular edema with diabetic retinopathy worsened.  Both reports of VA examinations, which include evidence of vitreous hemorrhages, substantiate then active pathology, warranting the assignment of an additional 10 percent rating under Diagnostic Code 6006, to be combined with the 30 percent rating for impairment of visual acuity.  

The Board finds that an initial rating in excess of 40 percent for the diabetic retinopathy with macular edema, prior to July 22, 2009, is not assignable in this case.  During that time period, the Veteran did not report any pain, abnormal rest requirements or episodic incapacity associated with the condition and no medical professional identified related muscle impairment or diplopia.  Although the March 2009 examiner, without explanation, noted an optic nerve abnormality with constricted visual fields, bilaterally, the examiner did not specify that it was due to the service-connected eye disabilities.  Moreover, after the Veteran underwent left eye surgery, during a VA examination conducted in April 2014, that examiner specifically indicated that the Veteran did not have a visual field defect, suggesting that the one shown in March 2009 might have been due to the non-service connected eye disability.  

Resolving reasonable doubt in favor of the Veteran, the Board finds that an initial 40 percent rating was warranted prior to July 22, 2009.  However, the Board finds that the preponderance of the evidence is against entitlement to an initial rating in excess of 40 percent for diabetic macular edema and diabetic retinopathy, from May 16, 2008, to July 21, 2009, including based on impairment in field vision or muscle function.  38 C.F.R. §§ 4.76, 4.77 (2007).  Therefore, the claim for any higher rating must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As of July 22, 2009

Diabetic macular edema has been rated 50 percent, as of July 22, 2009.  To be awarded a higher initial rating for this condition, the evidence must show that the Veteran has impairment of central visual acuity with vision in one eye correctable to 20/100 and vision in the other eye correctable to 20/200, 15/200, 10/200 or 5/200, or concentric contraction of his visual field to 15 degrees, but not 5 degrees, bilaterally, or impairment of muscle function.

Although the Veteran continues to have active diabetes-related eye pathology, the evidence in this case, including the Veteran's comments, do not show that the eye disabilities at issue here have become more than 50 percent disabling.  Since July 22, 2009, the Veteran has undergone surgery on the nonservice-connected cataract in the more severely impaired left eye, but still has a nonservice-connected cataract in his right eye.  In December 2014, during a VA examination, he reported that his  eye conditions had remained the same.  He did not mention that they had worsened.  On that date, an examiner recorded findings suggesting that the surgery had actually improved the Veteran's visual acuity.  The examiner specifically noted corrected near and distant visual acuity in the right and left eyes of 20/40 or better.  

When the increased rating of 50 percent was assigned for the Veteran's eye disability in August 2010, that was based primarily on July 2009 and August 2009 treatment records showing corrected visual acuity in the right eye of between 20/40 and 20/60 and in the left eye of 20/400 and active pathology warranting an additional 10 percent rating.  That year and in 2010, the Veteran continued to receive eye injections, but on the right, and doctors noted additional eye disabilities, including age-related macular degeneration and suspected glaucoma.  

In November 2010, the Veteran underwent cataract surgery on the left and, since then, during outpatient visits, no examiner has noted impairment in visual acuity to the degree shown in 2009.  No evidence has identified any visual field defect, muscle impairment, or diplopia related to the service-connected diabetic macular edema and diabetic retinopathy and the Veteran has not reported any associated pain, abnormal rest requirements or episodic incapacity.

Therefore, the Board finds that the preponderance of the evidence of record is against the assignment of any rating greater than 50 percent as of July 22, 2009.  Therefore, the claim for increase must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

PN of the RLE and LLE

In a substantive appeal dated September 2009, in support of this claim, the Veteran's representative requested that, in addition to the ratings assigned the PN of the LEs, the Veteran be awarded a separate 30 percent rating for a Charcot joint of the right foot, a part of PN.  Thereafter, the RO assigned the Veteran a separate rating for Charcot foot, as requested, and the Veteran offered no other assertions in support of that claim.

The RO has rated the PN in the RLE 20 percent from January 26, 2009, to August 3, 2009, and 10 percent as of August 4, 2009, pursuant to Diagnostic Code 8520, which governs ratings of damage to the sciatic nerve.  The RO has also rated PN in the LLE 10 percent pursuant to Diagnostic Code 8520.  

That Diagnostic Code provides that a 10 percent rating is assigned for mild incomplete paralysis of the sciatic nerve.  A 20 percent rating is assigned for moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating is assigned for moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating is assigned for severe incomplete paralysis of the sciatic nerve with marked muscular atrophy.  An 80 percent rating is assigned for complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015).

The term incomplete paralysis for peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124(a) (2015). 

During the course of this appeal, the Veteran sought treatment for PN affecting both LEs.  He reported that the PN manifested as tingling, numbness, and a progressive loss of strength in his legs.  From 2006 to 2008, treatment providers confirmed abnormal sensation in the Veteran's legs, but refrained from specifically characterizing the severity of the PN in terms of mild, moderate or severe.  On VA neurological examination conducted in May 2007, no abnormalities were shown; the examiner did not confirm any sensory loss or weakness.  

At a March 2009 VA examination, the examiner confirmed abnormal sensory function with a finding of decreased vibratory sense, but no associated weakness.  Based on that evidence, PN in the LEs was assigned an initial 10 percent rating for each LE.

During treatment visits later that year, the Veteran reported that his PN was worsening on the right,  the location of the Charcot foot, with what was felt to be marbles in the medial aspect of the foot and no sensation in the toes and foot.  It is unclear whether the symptoms were due to the PN or the separately service-connected Charcot foot or both.  However, based on that evidence, the rating assigned to the PN in the RLE was increased to 20 percent, effective August 4, 2009.   

The Veteran continued to receive treatment for both the PN and the Charcot foot, but again, no treatment provider characterized the PN using the nomenclature of the rating schedule.  Accordingly, the Board remanded the claim for an examination, during which an examiner was to provide a very specific opinion on the matter.  In April 2014, an examiner found that the PN in both LEs, manifested as severe intermittent pain and moderate paresthesias and numbness, was causing mild incomplete paralysis of the sciatic nerve with sensory disturbances, including decreased position sense and decreased vibration and cold sensation, but no weakness.  

Considering that opinion, the Board finds that from January 26, 2009, to August 3, 2009, PN of the RLE caused no more than mild incomplete paralysis of the sciatic nerve.  The Board also finds that as of August 4, 2009, when the Veteran reported increased RLE symptomatology, PN of the RLE has caused no more than moderate incomplete paralysis of the sciatic nerve.  Prior to August 4, 2009, the findings were wholly sensory.  Although the Veteran complained of weakness, none was found on examination.  Therefore, the Board finds not more than mild incomplete paralysis prior to August 4, 2009.  As of August 4, 2009, the Board finds that more than moderate incomplete paralysis is not shown.  The evidence does not show loss of strength or symptomatology more than sensory that would warrant a finding of more than moderate incomplete paralysis.

The Board further finds that during the entire course of this appeal, PN of the LLE caused no more than mild incomplete paralysis of the sciatic nerve.  The evidence does not show findings other than sensory.  Therefore, more than mild incomplete paralysis is not shown.  The Veteran's complaints of weakness were not corroborated on objective examination.  The evidence does not show a level of sensory involvement that would warrant a finding of more than mild incomplete paralysis.

Accordingly, the Board concludes that the criteria for higher initial ratings for PN of the LEs are not met.  The Board finds that the preponderance of the evidence is against the claims for increase and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Impotence

The Veteran has requested a compensable rating for impotence, but has not explained why he believes a higher initial rating is warranted.

The RO has rated the Veteran's impotence as 0 percent pursuant to Diagnostic Code 7522, by analogy.  38 C.F.R. § 4.20 (2015).  Diagnostic Code 7522 provides that a 20 percent rating is assigned for a penis deformity with loss of erectile power.  38 C.F.R. § 4,115b, Diagnostic Code 7522 (2015).  Because the Veteran's impotence results from erectile dysfunction involving the penis, the RO appropriately rated the impotence analogously to Diagnostic Code 7522.  When a Diagnostic Code in the rating schedule does not provide criteria for a 0 percent rating and the criteria for a compensable rating are not met, a 0 percent rating is to be assigned.  38 C.F.R. § 4.31 (2015). 

Post-service treatment records show that the Veteran has complained of and received treatment for erectile dysfunction and impotence since 2006.  During treatment visits, no medical professional has noted any penis deformity, associated with erectile dysfunction or otherwise.  Rather, beginning in November 2006, genital examinations have always been unremarkable.

The Veteran has also undergone VA examinations since separation from service, during which he reported an inability to achieve an erection and impotence.  During those examinations, conducted in May 2007, March 2009, and April 2014, VA examiners objectively confirmed erectile dysfunction or impotence, but none noted any penis deformity, associated with erectile dysfunction or otherwise. 

The disability picture thus does not more nearly approximate the criteria for a higher initial schedular rating for impotence.  As previously indicated, the Veteran is already in receipt of special monthly compensation under 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a) for loss of use of a creative organ and that award contemplates reproductive symptoms associated with impotence. 

Accordingly, the Board finds that the preponderance of the evidence is against the claim for increase and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Other Considerations

The rating schedule is designed to accommodate changes in condition.  Therefore, the Veteran may be awarded different ratings in the future should any of these disability pictures change.  38 C.F.R. § 4.1 (2015).  At present, however, the previously noted ratings are the most appropriate considering the evidence of record.  In reaching its decision, the Board considered the complete history of each disability and the clinical manifestations and effect each disability has on the Veteran's earning capacity.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  

The Board has considered the assignment of an extraschedular rating for the claimed disabilities.  However, the evidence does not show frequent hospitalization or marked interference with employment by any of the claimed disabilities.  The Board notes that TDIU has been assigned for the period for which the increased rating claims have been pending.  Therefore, the Board finds that any combined effects on function are compensated by that rating.

Earlier Effective Date

An August 2010 rating decision assigned TDIU, effective September 21, 2009.  A February 2012 Decision Review Officer decision assigned an earlier effective date of January 26, 2009.  

The Veteran seeks an earlier effective date of May 16, 2008, for the assignment of TDIU.  According to a written statement the representative submitted in September 2010, the effective date sought corresponds with the date the Veteran submitted a claim for higher ratings, a component of which is a claim for TDIU.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran claims that he was unemployable before that date, as early as 2006.  

The effective date of an increase in disability compensation is the earliest date as of which it is factually ascertainable that an increase in disability has occurred if a claim is received within one year of that date.  Otherwise, the effective date is the date of receipt of the claim.  38 C.F.R. § 3.400(o)(2) (2015); Harper v. Brown, 10 Vet. App. 125 (1997).

There are thus three possible effective dates that may be assigned the TDIU in this case, depending on the facts.  If the increase in disability occurred after the claim was filed, the effective date is the date that the increase was shown to have occurred, the date entitlement arose.  38 C.F.R. § 3.400(o)(1) (2015).  If the increase in disability preceded the claim by a year or less, the effective date is the date the increase was shown to have occurred, or the date the increase was factually ascertainable.  38 C.F.R. § 3.400(o)(2) (2015).  If the increase in disability preceded the claim by more than a year, the effective date is the date the claim was received by VA, the date of claim.  38 C.F.R. § 3.400(o)(2) (2015); Harper v. Brown, 10 Vet. App. 125 (1997).

Here, the Veteran filed the initial application for compensation in February 2007, naming multiple disabilities for which he was seeking service connection, including diabetes with peripheral neuropathy.  A January 2008 rating decision granted some of those claims and denied others.  The Veteran filed a notice of disagreement in response, in May 2008, referring solely to the denial of service connection for hypertension and not mentioning any of the initial ratings assigned for the service-connected disabilities.  On January 26, 2009, the Veteran submitted another document requesting increased ratings for service-connected diabetes and peripheral neuropathy. 

That latter document was received within the one-year period of notification of the January 2008 rating decision.  Therefore, an argument could be made that it represented a notice of disagreement with the ratings initially assigned the service connected disabilities, possibly entitling the Veteran to an effective date corresponding with the February 2007 date of receipt of the original claim for service connection.  However, that argument fails because, under that document is missing the information needed to establish a notice of disagreement.  38 C.F.R. § 20.201 (2015).  It does not include any language expressing dissatisfaction or disagreement with the January 2008 rating decision.  It is a simple request for an increase in the ratings assigned for the listed disabilities.  

Because the Veteran did not timely appeal any of the initial ratings assigned in the January 2008 rating decision, the Board finds that portion of its decision is final and binding.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.200, 20.1103 (2015).  A claimant must separately appeal a downstream issue, such as rating or effective date.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

In the notice of disagreement received by VA on May 16, 2008, the Veteran also raised a claim for service connection for a kidney disability and vision problems secondary to diabetes, claims granted in a May 2009 rating decision.  It is that document to which the representative refers when requesting an effective date of May 16, 2008, for the assignment of the TDIU.  As that document ultimately resulted in the assignment of TDIU, the Board agrees that it represents the claim at issue in this case.  After the grant of the claims for service connection in May 2009, the Veteran appealed the ratings initially assigned for the disabilities, a downstream element of the original claim.  However, the appropriate date to consider in rating those claims is the date of the initial claim for service connection on May 16, 2008  As the representative argues, a TDIU claim is a component of the claims for higher initial ratings, all of which were granted in a Decision Review Officer decision dated August 2010, based on the date of claim for service connection. 

The question remaining is when, prior to or after May 16, 2008, the increase in the Veteran's service-connected disabilities occurred and he became totally disabled based on individual unemployability due to service-connected disabilities.  

Total disability is considered to exist when there is an impairment in mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2015).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability, that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one service-connected disability, however, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more, and there must be sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2015).  

Prior to January 26, 2009, the Veteran did not satisfy the threshold minimum rating requirements of § 4.16(a), having had a combined disability rating of 60 percent for multiple with no single disability rated 40 percent or more.  When a claimant fails to meet those percentage requirements, TDIU may still be assigned if he or she is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  In such a case, the rating board is to submit the case to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b) (2015).

Post-service treatment records suggest that the Veteran became unemployable due to service-connected disabilities prior to May 16, 2008, as early as 2006, as the Veteran asserts.  At that time, he had stage 4 renal failure and his heart conditions and diabetes were worsening.  However, there is no specific finding to that effect.  Furthermore, chronic renal failure, peripheral neuropathy of the extremities, a right foot disability, anemia and a diabetic eye disability were not service-connected prior to May 16, 2008, and may not be considered in determining whether service-connected disabilities caused unemployability prior to May 16, 2008.  According to the SSA, effective from October 7, 2006, the Veteran was unable to work due to diabetes and related conditions, all service-connected, and osteoarthritis, a nonservice-connected disability.  Subsequently, one of the Veteran's employers submitted a form indicating that the Veteran stopped working due to medical conditions, but did not specify the conditions to which he referred.  

As the evidence was unclear, the representative obtained an independent medical opinion on the matter of whether, from May 16, 2008, to January 26, 2009, the Veteran's service-connected disabilities prevented substantially gainful employment.  By report received in January 2016, and considering the Veteran's service-connected disabilities only, that examiner concluded that was the case, in part due to the extensive amount of time needed to manage all of the Veteran's serious medical conditions, but also due to the Veteran's heart disease, diabetes and peripheral neuropathy, which hindered active employment, his macular edema, which hindered computer and desk jobs, his renal failure, which caused fatigue and headaches and interfered with full-time work in general, and the medications he took to control these conditions.  The examiner found that those medications aggravated the Veteran's service-connected symptoms and caused other debilitating symptoms to manifest.  

Considered collectively, that opinion, the information from SSA and the Veteran's employers, and the Veteran's assertions of unemployability since 2006, establish that the worsening in the Veteran's service-connected disabilities occurred years before May 16, 2008, a worsening that made the Veteran unable to secure and follow a substantially gainful occupation.  However, that included disabilities that were not service-connected until May 16, 2008.  Only as of May 16, 2008, were those disabilities able to be considered as causing unemployability.  The examiner in the January 2016 retrospective opinion properly considered those disabilities as of May 16, 2008.  The Board finds that opinion persuasive.

Accordingly, as the Veteran was unable to secure and follow a substantially gainful occupation by reason of disabilities eventually service-connected more than one year prior to May 16, 2008, the appropriate effective date to assign TDIU is that which corresponds with the date of receipt of the claim for service connection for those disabilities which eventually resulted in the assignment of TDIU, or May 16, 2008.  The Board finds that the preponderance of the evidence is against the assignment of any earlier effective date.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for cardiac arrhythmia and hypertrophic cardiomyopathy with valvulopathy, secondary to service-connected diabetes mellitus, is granted.

An initial 40 percent rating, but not higher, for diabetic retinopathy with macular edema, from May 16, 2008, to July 21, 2009, is granted.  

An initial rating in excess of 50 percent for diabetic retinopathy with macular edema, as of July 22, 2009, is denied.

A higher initial rating for PN of the RLE, rated 10 percent from January 26, 2009, to August 3, 2009, and 20 percent as of August 4, 2009, is denied.

An initial rating in excess of 10 percent for PN of the LLE is denied.

An initial compensable rating for impotence is denied.

An effective date of May 16, 2008, but not earlier, for the assignment of TDIU, is granted. 
REMAND

The Board regrets the delay that will result from remanding rather than deciding the claims of entitlement to a higher initial rating for chronic renal failure and entitlement to an increased rating for diabetes mellitus, but additional development is necessary before the Board proceeds.

During the course of this appeal, most recently in April 2014 and December 2014, VA assisted the Veteran by providing VA examinations for the purpose of determining the severity of his renal failure and diabetes.  Unfortunately, the reports of these examinations are incomplete to decide the claims on remand.  

In evaluating the Veteran's renal disability, VA examiners did not provide all necessary findings to rate the Veteran pursuant to the rating schedule.  More specifically, no examiner discussed the severity of the Veteran's hypertension.  The December 2014 examiner initially confirmed its existence and then noted it by history only.  That discussion is critical because Diagnostic Code 7541, which governs ratings of renal involvement in diabetes mellitus, demands consideration of that matter.  Hypertension of a certain severity allows for the assignment of 30 percent or 60 percent rating.  38 C.F.R. § 4.115a, Diagnostic Code 7541 (2015).  In addition, although the December 2014 examiner refrained from objectively confirming the Veteran's reports of fatigue, treatment records and a report of VA diabetes examination conducted in April 2014 indicate that fatigue was present.  Whether the Veteran experienced fatigue or lethargy during the course of this appeal, not only during the VA heart conditions examination, is a matter that must be discussed as the rating criteria include consideration of the Veteran's health based on a showing of lethargy, weakness, anorexia, weight loss or limitation of exertion.  38 C.F.R. § 4.115a, Diagnostic Code 7541 (2015).  

In evaluating the severity of the Veteran's diabetes, the April 2014 VA examiner found that the condition necessitated regulation of activities.  Based on that finding, the rating assigned the Veteran's diabetes was increased from 20 percent to 40 percent, effective April 1, 2014.  The question remains whether the diabetes necessitated regulation of activities prior to that date.  In March 2009, a VA examiner found no need for restriction of activities.  Thereafter, no medical professional specifically discussed the matter.  Treatment records appear to show that, during the course of this appeal, at least for some years prior to April 1, 2014, the Veteran's diabetes was as severe as currently noted.  Therefore, an opinion on the matter is needed.

Accordingly, these claims are REMANDED for the following action:

1.  Schedule the Veteran for a VA renal examination to assess the severity of renal failure.  The examiner must review the claims file, to particularly include VA and private treatment records dated since 2008, and should note that review in the report.  The examiner should provide a rationale, with references to the record, for each opinion expressed.  

(a) The examiner should acknowledge the Veteran's reports of fatigue and treatment records and VA examinations objectively confirming fatigue and offer an opinion as to whether, at any time during the course of the appeal, since May 16, 2008, the Veteran's renal failure resulted in (i) generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion; or (ii) markedly decreased function of the kidney or other organ systems, especially cardiovascular.  If so, in each case, the examiner should identify a date when that first occurred.

(b) The examiner should acknowledge treatment records and VA examinations establishing that the Veteran has hypertension, and describe the severity of hypertension (in terms of predominant diastolic pressure), from May 16, 2008, to the present.

2.  Schedule the Veteran for a VA diabetes examination.   The examiner must review the claims file, to particularly include VA and private treatment records and examination report dated from 2007 to 2014, and should note that review in the report.  The examiner should provide a rationale, with references to the record, for each opinion expressed.  The examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that from February 14, 2007, to March 30, 2014, the Veteran's diabetes necessitated regulation of activities.  The examiner should provide the date as of which it is ascertainable that diabetes needed regulation of activities, which is defined as the need to avoid strenuous occupational and recreational activities.

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans 

Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


